DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 9-15, and 17-20 are pending. 

Claim Objections
Claims 1-7 and 19 are objected to because of the following informalities. 
Claim 1 recites “p represents predictive maintenance model precision.” where the period at the end of the clause is a typo and should be a semi-colon. 
Claim 19 refers to “wherein service cost includes technician time cost and transportation cost,” where “wherein the service cost includes technician time cost and transportation cost” is more appropriate. 
Dependent claims 2-7 are objected to by virtue of their dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, applicant's specification does not sufficiently disclose how a precision of predicted part failures relates to determining which devices are cost effectively serviced. Examiner has reviewed applicant’s specification thoroughly and only found reference to precision in the context of the predictive maintenance model {see para. [0040] of specification}. However, this is not sufficient written description, since it’s unclear how the precision is used to determine which devices are effectively serviced. Applicant did not disclose in any form, not limited to but including steps, prose, or flowcharts, regarding how this determination occurs. Therefore, applicant has not provided sufficient written description to demonstrate applicant had possession. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, claims 9 and 17 to a method. Thus, the claims are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is:
identify a subset of the plurality of multifunction peripherals within a specified distance boundary relative to the specified location;
identify serviceable devices from the subset, which serviceable devices have a predicted failure;
determine which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call;
determine which devices are cost effectively serviced in accordance with serviceable devices at three locations comprising nodes A, B and C in accordance with the equation:

    PNG
    media_image1.png
    60
    224
    media_image1.png
    Greyscale

wherein,
w represents a technician cost,
AB represents a distance between node A and node B,
BC represents a distance between node B and node C,
AC represents a distance between location A and location C,
m represents an average rate of travel between nodes,
f represents a cost of a part predicted to fail, and
p represents predictive maintenance model precision;
generate a device service list for devices determined to be serviceable relative to a device service cost threshold; 
determine replacement parts needed to service devices in the device service list:
initiate a retrieval of the determine replacement parts from inventory;
dispatch a technician and parts retrieved from inventory to service devices in the device service list.

The abstract idea of claim 9 is:
identifying a subset of serviceable devices having a predicted failure;
determining which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call;
generating a device service list for cost effectively serviceable devices;
dispatching a technician to service the cost effectively serviceable devices; 
replacing parts predicted to fail in devices in the device service list; and
determining which devices are cost effectively serviced in accordance with serviceable devices at three locations comprising nodes A, B and C in accordance with the equation:

    PNG
    media_image1.png
    60
    224
    media_image1.png
    Greyscale

wherein,
w represents a technician cost,
AB represents a distance between node A and node B,
BC represents a distance between node B and node C,
AC represents a distance between location A and location C,
m represents an average rate of travel between nodes,
f represents a cost of a part predicted to fail, and
p represents predictive maintenance model precision;
generating a device service list of devices determined to be cost effectively serviced;
retrieving parts from inventory for servicing of devices in the device service list;
dispatching a technician to service devices in the device service list; and
replacing parts in the devices in the device service list with parts retrieved from inventory.

The abstract idea of claim 17 is:
identifying a subset of serviceable devices having a predicted parts failure;
determining which of the serviceable devices are cost effectively serviced contemporaneously with a device service associated with the service call in accordance with serviceable devices at three locations comprising nodes A, B, and C in accordance with the equation:

    PNG
    media_image1.png
    60
    224
    media_image1.png
    Greyscale

wherein,
w represents a technician cost,
AB represents a distance between node A and node B,
BC represents a distance between node B and node C,
AC represents a distance between location A and location C,
m represents an average rate of travel between nodes,
f represents a cost of a part predicted to fail, and
p represents predictive maintenance model precision;
generating a device service list for cost effectively serviceable devices;
retrieving parts from inventory for servicing of devices in the device service list;
dispatching a technician to service devices in the device service last; and
replacing parts in the devices in the device service list with parts retrieved from inventory.
 
The claims are directed to identifying serviceable devices, generating a device service list, and dispatching a technician dispatch to service the device, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity. That is, the drafted process is directed to business relations. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relations, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claims are directed to identifying serviceable devices, generating a device service list, and dispatching a technician dispatch to service the device, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process, i.e. a process aimed at identifying serviceable devices, generating a device service list, and dispatching a technician to service the device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Additionally and alternatively, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to mathematical formulas or equations, i.e. a mathematical formula for determining which of the serviceable devices are cost effectively serviced. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of mathematical formulas or equations, then it falls within the Mathematical Concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claims can be performed mentally, including with pen and paper. An administrator could determine which devices are cost effectively serviced in accordance with serviceable devices; retrieve replacement parts; and dispatch a technician for repair. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claims 1, 9, and 17 recites the following additional elements:
memory; input; processor; data interface.
These elements are merely instructions to apply the abstract idea to generic computing elements for tasks of the abstract idea. Applicant’s own specification describes generic computing elements in para. [0026] to [0031]. Therefore, the additional elements are merely 'apply it' limitations, per MPEP 2106.05(f). 
	The additional elements in claims 1, 9, and 17 that describe, with slight variation – “storing predictive parts failure data determined in accordance with the received device state data for each of the plurality of identified multifunction peripherals”; “storing cost data corresponding to a replacement cost associated with each of a plurality of replacement parts”; “receive[ing] device state data from each of a plurality of identified multifunction peripherals at an identified location, the device state data including data reflective of error conditions, device settings, page counts, or toner or ink levels”; “receive[ing] service call data associated with a service call at a specified location” – are insignificant extra-solution activity, as per MPEP 2106.05(g), since they merely describe storing and transmitting or receiving information. 
	The combination of these elements, then, is nothing more than a generic computing system. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
(While examiner has included the “multifunctional peripherals” and “devices” as part of the abstract idea, they alternatively could be considered generally linking to a particular technological environment or field of use, per MPEP 2106.05(h). This does not change the conclusion above.)  
	 


Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to significantly more than the judicial exception itself. The examination process involves carrying over identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f), (h).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. 
	The additional elements in claims 1, 9, and 17 that describe, with slight variation – “storing predictive parts failure data determined in accordance with the received device state data for each of the plurality of identified multifunction peripherals”; “storing cost data corresponding to a replacement cost associated with each of a plurality of replacement parts”; “receive[ing] device state data from each of a plurality of identified multifunction peripherals at an identified location, the device state data including data reflective of error conditions, device settings, page counts, or toner or ink levels”; “receive[ing] service call data associated with a service call at a specified location” – are reevaluated at Step 2B; however, they’re still not significantly more. Storing and retrieving information in memory is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner, and therefore is not significantly more (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Similarly, receiving or transmitting data over a network is recognized by the courts as a well-understood, routine, and conventional function when claimed in a merely generic manner, and therefore is not significantly more (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)). See MPEP 2106.05(d). 
As noted above, the combination of these elements, then, is nothing more than a generic computing system. 
Accordingly, these additional claim elements, alone and in combination, do not amount to significantly more. The claim is not patent eligible.
	(While examiner has included the “multifunctional peripherals” and “devices” as part of the abstract idea, they alternatively could be considered generally linking to a particular technological environment or field of use, per MPEP 2106.05(h). This does not change the conclusion above.)  
	Further, the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2-6, 10-14, 18, and 20 describe an additional step (“determine”; “determining”), which merely narrows the abstract idea. Therefore, it would still fall into the same groupings above. The computing element in claims 2-6 (“processor”), for the reasons set forth above, is merely applying the abstract idea. These features do not integrate the abstract idea, nor are they significantly more.
Claims 7 and 15 provide additional details regarding the content, structure, and/or nature of “the transportation cost,” which merely narrows the abstract idea. Therefore, it would still fall into the same groupings above. These features do not integrate the abstract idea, nor are they significantly more.
Claim 19 provides additional details regarding the content, structure, and/or nature of “service cost,” which merely narrows the abstract idea. Therefore, it would still fall into the same groupings above. These features do not integrate the abstract idea, nor are they significantly more.
Accordingly, claims 1-7, 9-15, and 17-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant’s remarks filed 11/17/22 have been carefully considered by examiner. Examiner has used applicant’s headings and page numbering for consistency.

THE NON-ART MATTERS
	Applicant is thanked for their amendments overcoming the previous rejections of claims 13 and 20 under 35 U.S.C. 112(a). Examiner maintains the rejection of claim 5 under 35 U.S.C. 112(a), given that claim is unamended. 
	The previous rejections under 35 U.S.C. 112(b) have been withdrawn.
	With respect to the rejection under 35 U.S.C. 101, applicant offers: ‘All claims were rejected under 35 U.S.C. 101 as being directed to an abstract idea not integrated into a practical application. Regarding independent method claim 17, the Examiner concluded that the limitations noted below could be performed mentally, including pen with paper: 
retrieving parts from inventory for servicing of devices in the device service list; dispatching a technician to service devices in the device service last list; and 
replacing parts in the devices in the device service list with parts retrieved from inventory. 
Applicant respectfully disagrees. Retrieving tangible parts from inventory and using them in an actual device servicing are physical actions that cannot be performed with pencil and paper. It is submitted that claims 17-20 were erroneously rejected as being directed to non-statutory subject matter.
	Analogous limitations to those noted above in connection with claim 17 have been amended into independent method claim 9. Accordingly, it is submitted that claims 9-15 are also directed to statutory subject matter under 35 U.S.C. 101. 
Claim 1 has been amended to include a limitation wherein device state data is retrieved for each of a plurality of multifunction peripherals. The device state data is then used to determine devices to be repaired, and order and dispatch parts for replacement. It is submitted that monitoring of information retrieved from devices and used which is then used to retrieve parts and commence device repair is well within the realm of statutory subject matter. 
Accordingly, claims 1-7 are submitted to be in condition for allowance under 35 U.S.C. 101.’
Examiner disagrees. Assuming, for the sake of argument, that the steps highlighted as part of the abstract idea are not ones that could be performed mentally and/or with pen and paper, examiner contends that they still fall under Certain Methods of Organizing Human Activity and/or Mathematical Concepts. Therefore, examiner maintains the position as set forth above.
Examiner notes that no additional arguments were provided regarding the rejection under 35 U.S.C. 101.

THE ART MATTERS
Claims 8 and 16 were previously indicated as having no prior art rejection applied. The limitations of claims 8 and 16 have been incorporated into amended claims 1 and 9, respectively. Independent claim 17 has also been amended to include limitations analogous to those added to claims 1 and 9. 
For these reasons, examiner has withdrawn the rejections under 35 U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140081876, directed to repair cost estimates;
US 20130007501, directed to repair dispatch;
US 20200342418, directed to service center dispatch system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        11/22/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689